DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 402 (Fig. 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "luer hub" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the luer hub” will be interpreted as “the luer lug” of claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 2015/0094693).
Regarding claim 1, Suzuki discloses:
A guidewire support accessory (10; Fig. 1) comprising: one of more hollow tubular sections (20) maintained in a coiled configuration (Fig. 1), each of the one or more hollow tubular sections (20) including a first end (end attached to hub 21) and an opposing second end (end attached to inserter 50); a connector (21) disposed at one of the first and second ends (end attached to hub 21) of each hollow tubular section (20), the connector (21) being sized and configured to receive a medical guidewire (W) (¶0035); and a clamp (30) configured to individually engage and retain a guidewire (W) within each hollow tubular section (20) (¶0035 – “connector 30 holds the guide wire W inside through the slit 31”).
Regarding claim 13, Suzuki discloses:
The guidewire support accessory (10) as recited in claim 1, wherein the clamp (30) is externally attached to the hollow tubular section adjacent the connector (21) (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ullman (US 6569106).
Regarding claim 2, Suzuki discloses the guidewire support accessory as recited in claim 1 but is silent regarding “further comprising at least one wiping or cleaning member disposed within each hollow tubular section through which the medical guidewire passes when storing within the accessory and releasing the guidewire from the accessory.” However, Ullman teaches a medical guidewire containment device (Fig. 4), thus being in the same field of endeavor, which comprises a wiping sponge (26; Fig. 5) disposed within the hollow tubular section (18) through which a guide wire (16) passes when storing the guide wire within the accessory (Fig. 4) (Col. 5:24-49). Ullman further teaches that such a sponge “automatically wipes blood off the wire, eliminating the requirement to employ a healthcare provider to perform that function” (Col. 2:57-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a wiping or cleaning member as taught by Ullman in order to automatically wipe blood off the wire and thereby eliminate the need for a healthcare provider to perform that function, as recognized by Ullman. 
Regarding claim 3, Suzuki in view of Ullman discloses the guidewire support accessory as recited in claim 2, in which the at least one wiping or cleaning member taught by Ullman in the rejection of claim 2 comprises at least one of a sponge (Col. 2:55 – “a wiping sponge”) disposed within the accessory. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a wiping sponge as taught by Ullman in order to automatically wipe blood off the wire and thereby eliminate the need for a healthcare provider to perform that function, as recognized by Ullman.
Regarding claim 4, Suzuki in view of Ullman discloses the guidewire support accessory as recited in claim 3 but is silent regarding “the at least one wiping or cleaning member is disposed within the connector.” Ullman teaches providing the wiping sponge (26) at the receiving port (Abstract), which is a funnel (18) in the device of Ullman (Fig. 4). As applied to Suzuki, the receiving port of the device (Suzuki, Fig. 1) is the connector (21), so a wiping or cleaning member would be disposed within the connector as required by the claim.
Regarding claim 14, Suzuki discloses:
A method for manufacturing a guidewire retaining accessory (10; Fig. 1), comprising: providing one of more hollow tubular sections (20) maintained in a coiled configuration (Fig. 1), each of the one or more hollow tubular sections (20) including a first end (end attached to hub 21) and an opposing second end (end attached to inserter 50); attaching a connector (21) to the first end of the one or more hollow tubular section (20), providing a clamp (30) configured to retain a guidewire (W) within the one or more hollow tubular section (20) (¶0035 – “connector 30 holds the guide wire W inside through the slit 31”). 
Suzuki discloses the guidewire support accessory as recited in claim 1 but is silent regarding “providing a wiping or cleaning member within the accessory.” However, Ullman teaches a medical guidewire containment device (Fig. 4), thus being in the same field of endeavor, which comprises a wiping sponge (26; Fig. 5) disposed within the hollow tubular section (18) (Col. 5:24-49). Ullman further teaches that such a sponge “automatically wipes blood off the wire, eliminating the requirement to employ a healthcare provider to perform that function” (Col. 2:57-60). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a wiping or cleaning member as taught by Ullman in order to automatically wipe blood off the wire and thereby eliminate the need for a healthcare provider to perform that function, as recognized by Ullman. 
Regarding claim 20, Suzuki in view of Ullman discloses the method as recited in claim 14 but is silent regarding “the at least one wiping or cleaning member is disposed within the connector.” Ullman teaches providing the wiping sponge (26) at the receiving port (Abstract), which is a funnel (18) in the device of Ullman (Fig. 4). As applied to Suzuki, the receiving port of the device (Suzuki, Fig. 1) is the connector (21), so a wiping or cleaning member would be disposed within the connector as required by the claim.
Regarding claim 21, Suzuki in view of Ullman discloses the method as recited in claim 20, where the cleaning or wiping member taught by Ullman in the rejection of claim 14 is a sponge (26; Abstract).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kuniyasu et al (US 2012/0022470) further in view of Tennican et al (US 5308322).
Regarding claim 5, Suzuki discloses the guidewire support accessory as recited in claim 1 but is silent regarding “the connector comprises a Y-connector having a rotary valve, wherein the rotary valve functions as the clamp.”
Regarding “a Y-connector,” Kuniyasu teaches a guide wire housing tool (Fig. 1), thus being in the same field of endeavor, where the connector (6; Fig. 3) is a Y-connector with branching arms (63, 64; Fig. 3) that includes a clamping section (65) in order to provide a liquid supplying port (¶0086). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a Y-connector as taught by Kuniyasu in order to provide a fluid within the device, as recognized by Kuniyasu.
Regarding the connector “having a rotary valve, wherein the rotary valve functions as the clamp,” Tennican teaches an inline valve in a tubular member, thus being in the same field of endeavor, can be in the form of pinch-type valves or “rotary valves” (Col. 5:55-61). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the valve taught by Kuniyasu in the Y-connector taught above to be a rotary valve as such as modification would be the result of a simple substitution of one known element (the rotary valve of Tennican) for another known element (the inline valve taught by Kuniyasu) to obtain predictable results (fluidly isolating and clamping different sections of a tubular member as required by a user).
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kuniyasu.
Regarding claim 6, Suzuki discloses the guidewire support accessory as recited in claim 1 but is silent regarding “wherein at least one of the one or more hollow tubular sections includes a side arm connector disposed intermediate the first and second ends, the side arm connector having a port extending into the tubular section.” However, Kuniyasu teaches a guide wire housing tool (Fig. 1), thus being in the same field of endeavor, where the connector (6; Fig. 3) further includes a side arm connector (64) which provides a port (or opening) that extends into the tubular section (4) in order to provide a liquid supplying port (¶0086). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a side arm connector as taught by Kuniyasu in order to provide a fluid within the device, as recognized by Kuniyasu. 
Regarding claim 7, Suzuki in view of Kuniyasu discloses the guidewire support accessory as recited in claim 6 but is silent regarding “at least one short section of tubing that can be fitted within the one or more hollow tubular sections.” However, Kuniyasu further teaches using a liquid supplying tool like a syringe, which comprises a short section of tubing in the form of the syringe cartridge, to couple with side arm section (64; Fig. 3) and thereby supply liquid to the connector (¶0046). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a short section of tubing as taught by Kuniyasu in order to provide a fluid within the device, as recognized by Kuniyasu.
Regarding claim 8, Suzuki in view of Kuniyasu discloses the guidewire support accessory as recited in claim 7, wherein the at least one short section of tubing taught by Kuniyasu in the rejection of claim 7 is configured for engagement through the port of the sidearm connector port (64; Fig. 3) and relative to a retained guidewire (¶0087 – “the guide wire 2 is fitted in the slit 651 of the valve body 65”). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a side arm connector as taught by Kuniyasu in order to provide a fluid within the device, as recognized by Kuniyasu.
Regarding claim 9, Suzuki in view of Kuniyasu discloses the guidewire support accessory as recited in claim 6, where the side arm connector taught by Kuniyasu in the rejection of claim 6 enables flushing of a contained guidewire by allowing fluid to flush the device (¶0086). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a side arm connector as taught by Kuniyasu in order to provide a fluid within the device, as recognized by Kuniyasu.
Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Steppe (US 2008/0007045).
Regarding claim 11, Suzuki discloses the guidewire support accessory as recited in claim 1 but is silent regarding “at least one luer lug attached to the first end of each hollow tubular section.” However, Steppe teaches that luer fittings are “used extensively on medical devices such as syringes, needles, catheters, and tubing sets” in order to sealably engage and lock two tubular members with one another (¶0004). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a luer lug to the first end of the hollow tubular section as taught by Steppe in order to provide sufficient structure to connect the connector to the tubular member of Suzuki. 
Regarding claim 12, Suzuki in view of Steppe discloses the guidewire support accessory as recited in claim 11 but is silent regarding “at least one of the luer hub or a portion of the one or more hollow tubular sections is color coded.” However, Steppe further teaches providing luer fittings with a color coding to facilitate identification. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a color-coded luer hub as taught by Steppe in order to provide sufficient structure to facilitate identification. 
Claim(s) 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ullman further in view of Kuniyasu.
Regarding claim 17, Suzuki in view of Ullman discloses the method as recited in claim 14 but is silent regarding “the clamp is disposed within the connector.” However, Kuniyasu teaches a guide wire housing tool (Fig. 1), thus being in the same field of endeavor, where the connector (6; Fig. 3) is arranged with a clamp (65) disposed inside of it (Fig. 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the clamp of Suzuki to be incorporated into the connector as taught by Kuniyasu in order to reduce the number of removable elements of the accessory device. 
Regarding claim 19, Suzuki in view of Ullman discloses the method as recited in claim 14 but is silent regarding “the connector includes a side arm port to enable flushing of a contained guidewire.” However, Kuniyasu teaches a guide wire housing tool (Fig. 1), thus being in the same field of endeavor, where the connector (6; Fig. 3) further includes a side arm connector (64) which provides a port (or opening) that extends into the tubular section (4) in order to provide a liquid supplying port (¶0086). The side arm port further enables flushing of a contained guidewire by allowing fluid to flush the device (¶0086). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the accessory of Suzuki to incorporate a side arm connector as taught by Kuniyasu in order to provide a fluid within the device, as recognized by Kuniyasu.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ullman further in view of Kuniyasu further in view of Tennican.
Regarding claim 18, Suzuki in view of Ullman and Kuniyasu discloses the method as recited in claim 17 but is silent regarding “the clamp is a rotary valve.” However, Tennican teaches an inline valve in a tubular member, thus being in the same field of endeavor, can be in the form of pinch-type valves or “rotary valves” (Col. 5:55-61). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the valve taught by Kuniyasu in the Y-connector taught above to be a rotary valve as such as modification would be the result of a simple substitution of one known element (the rotary valve of Tennican) for another known element (the inline valve taught by Kuniyasu) to obtain predictable results (fluidly isolating and clamping different sections of a tubular member as required by a user).
Allowable Subject Matter
Claims 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783